Exhibit 10.2

 

CONIFER HOLDINGS, INC.

Form of Restricted Share Unit Award Agreement

Under 2015 Omnibus Incentive Plan

 

Grantee:

Grant Date:

Number of Restricted Share Units:

 

1.             Grant of Restricted Share Units.  Pursuant to the Conifer
Holdings, Inc. 2015 Omnibus Incentive Plan (the “Plan”), effective as of the
Grant Date set forth above, Conifer Holdings, Inc. (the “Company”) grants to the
Grantee identified above that number of Restricted Share Units (the “Restricted
Share Units”), on the terms and subject to the conditions set forth in this
Restricted Share Unit Award Agreement (this “Agreement”) and in the Plan. 
Grantee shall not be required to pay any consideration to the Company for the
Restricted Share Units, other than rendering services and except for applicable
tax withholding (as provided in Paragraph 8 below).  Capitalized terms not
defined in this Agreement have the meanings ascribed to such terms in the Plan.

 

2.             Transfer and Forfeiture Restrictions.  The following provisions
shall apply to the Restricted Share Units:

 

(a)           Upon vesting as provided in Paragraph 3 of this Agreement, each
Restricted Share Unit entitles Grantee to one Share of the Company’s Common
Stock.  Restricted Share Units that have not yet become vested under Paragraph 3
of this Agreement may not be sold, assigned, transferred, pledged, hypothecated
or otherwise encumbered by Grantee, and any attempt to do so shall be null and
void and without effect.

 

(b)           If Grantee’s employment with the Company or an Affiliate
terminates for any reason whatsoever, Restricted Share Units which have not then
become vested under Paragraph 3 of this Agreement shall automatically be
forfeited by Grantee back to the Company for no consideration, and Grantee shall
have no further rights or interest in such unvested Restricted Share Units.

 

(c)           If Grantee’s employment with the Company or an Affiliate is
terminated by the Company or an Affiliate for Cause, any Shares related to
Restricted Share Units that have then become vested under Paragraph 3 of this
Agreement shall, at the Company’s option, also be subject to forfeiture back to
the Company by Grantee for no consideration and Grantee shall have no further
rights or interest in such vested Shares.

 

(d)           Except for the restrictions on the Restricted Share Units or the
Shares set forth in this Paragraph 2 or as otherwise provided in this Agreement,
Grantee shall have all of the rights of a shareholder in respect of the Shares
upon vesting of the Restricted Share Units, including, but not limited to, the
right to receive dividends on, and the right to vote, the Shares.

 

--------------------------------------------------------------------------------


 

Prior to the vesting of the Restricted Share Units, Grantee shall have no rights
of a shareholder with respect to the Shares issuable upon vesting of the
Restricted Share Units.

 

3.             Vesting Period.  Grantee shall become vested in 20% of the
Restricted Share Units on each of the first, second, third, fourth and fifth
anniversaries of the Grant Date, provided, however, that the Restricted Share
Units shall cease vesting upon termination of Grantee’s employment with the
Company or an Affiliate for any reason whatsoever and Grantee shall become
vested in an installment of Restricted Share Units on a scheduled vesting date
only if Grantee remains continuously employed by the Company or an Affiliate
from the Grant Date to such vesting date.  Notwithstanding the immediately
preceding sentence, however, Restricted Share Units may become earlier vested in
connection with a Change of Control as provided in Section 8.10 of the Plan.

 

4.             Restrictive Covenants; Compensation Recovery.  By signing this
Agreement, Grantee acknowledges and agrees that the Restricted Share Units and
any Shares obtained in connection with the vesting of Restricted Share Units
shall be subject to forfeiture and/or recovery under any compensation recovery
policy that may be adopted from time to time by the Company or any of its
Affiliates. For avoidance of doubt, compensation recovery rights to the
Restricted Share Units or Shares issued in connection therewith shall extend to
the proceeds realized by Grantee due to sale or other transfer of such Shares.

 

5.             Conformity with Plan.  This Agreement and the Restricted Share
Units granted hereunder are intended to conform in all respects with and are
subject to all applicable provisions of the Plan, which is incorporated herein
by reference. Any inconsistencies between the provisions of this Agreement and
the Plan shall be resolved in accordance with the provisions of the Plan.

 

6.             Rights as a Participant.  Nothing contained in this Agreement
shall (i) interfere with or limit in any way the right of the Company or an
Affiliate to terminate Grantee’s employment at any time and for any or no
reason, (ii) confer upon Grantee any right to be selected again as a Plan
Participant, or (iii) require or permit any adjustment to the number of
Restricted Share Units upon or as a result of the occurrence of any subsequent
event (except as provided in the Plan).

 

8.             Withholding of Taxes.  Any income or employment tax required to
be withheld upon the grant or vesting of the Restricted Share Units shall be
paid by Grantee to the Company or an Affiliate (whichever is the employer of
Grantee), or the Company or an Affiliate (whichever is the employer of Grantee)
may withhold such tax from the cash compensation otherwise payable to Grantee.
Alternatively, Grantee may pay any such withholding tax by such cashless means
as may be permitted under law and in the discretion of the Committee.  In no
event shall the Company withhold amounts in excess of the statutory minimums as
established by federal, state and local tax laws.

 

9.             Stock Certificates.  Upon vesting, the Company shall issue
certificates for the Shares registered in the name of Grantee or provide for
Grantee to be registered as the holder of duly issued uncertificated Shares.

 

--------------------------------------------------------------------------------


 

10.          Resale Restrictions.  The Company intends to file and maintain a
registration statement with the Securities and Exchange Commission with respect
to the Shares.  While the Company currently intends to file and maintain this
registration, it has no obligation to do so.  If the registration fails to
become or ceases to be effective, in addition to the transfer restrictions
imposed under Paragraph 2 hereunder, Grantee will not be able to sell or
transfer the Shares issued to Grantee hereunder unless an exemption from
registration under applicable securities laws is available. Grantee agrees that
any resale by Grantee of the Shares shall comply in all respects with the
requirements of all applicable securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act of 1933, as
amended, the Exchange Act, and the respective rules and regulations promulgated
thereunder) and any other law, rule or regulation applicable thereto, as such
laws, rules and regulations may be amended from time to time.  The Company shall
not be obligated to permit sale of the Shares if such sale would violate any
such requirements.

 

11.          Consent to Transfer of Personal Data.  In administering this
Agreement and the Plan, or to comply with applicable legal, regulatory, tax or
accounting requirements, it may be necessary for the Company to transfer certain
Grantee personal data to an Affiliate, or to outside service providers, or to
governmental agencies. By signing this Agreement and accepting the award of the
Restricted Share Units, Grantee consents, to the fullest extent permitted by
law, to the use and transfer, electronically or otherwise, of Grantee’s personal
data to such entities for such purposes.

 

12.          Consent to Electronic Delivery.  In lieu of receiving documents in
hard copy paper format, Grantee agrees, to the fullest extent permitted by law,
to accept electronic delivery of any documents that the Company may be required
to deliver (including, but not limited to, prospectuses, prospectus supplements,
grant or award notifications and agreements, account statements, annual and
quarterly reports, and all other agreements, documents, forms and
communications) in connection with the Restricted Share Units and the Shares and
any other prior or future incentive award or program made or offered by the
Company, an Affiliate and their predecessors or successors. Electronic delivery
of a document to Grantee may be via a Company or Affiliate email system or by
reference to a location on a Company or Affiliate intranet site to which Grantee
has access.

 

13.          Notices.  Any and all notices, designations, consents, offers,
acceptances and any other communications provided for herein shall be given in
writing and shall be delivered either personally or by registered or certified
mail, postage prepaid, which shall be addressed, in the case of the Company, to
the Chief Financial Officer of the Company at the principal office of the
Company and, in the case of Grantee, to the Grantee’s address appearing on the
books of the Company or to such other address as may be designated in writing by
Grantee.

 

14.          Successors.  The terms of this Agreement shall be binding upon and
inure to the benefit of the Company, its successors and assigns, and of Grantee
and the beneficiaries, executors, administrators, heirs and successors of
Grantee.

 

15.          Invalid Provision.  The invalidity or unenforceability of any
particular provision hereof shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision had been omitted.

 

--------------------------------------------------------------------------------


 

16.          Modifications.  Except as provided in the Plan, no change,
modification or waiver of any provision of this Agreement shall be valid unless
the same is in writing and signed by the parties hereto.

 

17.          Entire Agreement.  This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

 

18.          Governing Law.  This Agreement and the rights of Grantee hereunder
shall be governed, construed, and administered in accordance with and governed
by the laws of the State of Michigan (regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws of such
jurisdiction or any other jurisdiction).

 

19.          Headings.  The headings of the Paragraphs hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

 

20.          Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

21.          Committee Determinations Final and Binding.  The Committee shall
have final authority to interpret and construe the Plan and this Agreement and
to make any and all determinations thereunder, and its decision shall be binding
and conclusive upon Grantee and his or her legal representative in respect of
any questions arising under the Plan or this Agreement.

 

 

 

Very Truly Yours,

 

 

 

 

 

Conifer Holdings, Inc.

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

Name:

 

 

 

Its:

 

 

 

The undersigned hereby acknowledges having read this Agreement and the Plan and
agrees to be bound by all provisions set forth herein and in the Plan.

 

 

Dated as of:

 

 

GRANTEE:

 

 

 

 

 

 

Name:

 

 

--------------------------------------------------------------------------------